Citation Nr: 0933618	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  00-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to 
December 1964.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran and his wife testified before a Decision Review 
Officer at the RO in June 2006, and before the undersigned 
Veterans Law Judge at the RO in July 2007.  Transcripts of 
both hearings are associated with the record.

In October 2007 the appeal was remanded for additional 
development.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat.

2.  There is no credible supporting evidence that a claimed 
in-service stressor occurred.

3.  The diagnoses of PTSD are not based on credible 
supporting evidence of a stressor.

4.  A psychiatric disorder was not manifest during service 
and is not attributable to service.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In a June 1999 letter, the Veteran was advised of the 
evidence necessary to support his claim for PTSD.  He was 
asked to provide information regarding treatment in service, 
as well as specific information describing his claimed 
stressors.  

A March 2003 letter described the evidence necessary to 
support a claim of entitlement to service connection.  It 
provided the Veteran with the status of his claim.  

A June 2004 letter also provided the status of the Veteran's 
claim.  The evidence of record was listed, and the Veteran 
was told how VA would assist him in obtaining additional 
relevant evidence.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

A November 2007 letter listed the evidence and advised the 
Veteran that VA would provide assistance in developing 
additional relevant evidence.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that a 
VA psychiatric examination was conducted and treatment 
records have been associated with the claims file.  The Board 
finds that the VA examination was adequate, in that it was 
conducted by a neutral, skilled provider who reviewed the 
Veteran's history and discussed his relevant findings.  
Records have been obtained from the Social Security 
Administration.  The Veteran has not identified any 
additional available evidence or information which could be 
obtained to substantiate the claim.  In fact, the Veteran 
stated that he had nothing further to submit in June 2008.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that the evidence does not support 
a finding that the Veteran engaged in combat.  While he has 
provided lay statements regarding the nature of missions 
undertaken by C-130 aircraft in Vietnam, such information 
does not place him in the claimed combat situations.  
Furthermore, service personnel records show that the Veteran 
did not serve in a combat specialty, nor did he receive any 
decoration indicating that he engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran's service treatment records are negative for any 
diagnosis or abnormal finding pertaining to his psychiatric 
health.  

Service personnel records reflect that the Veteran served as 
an aircraft mechanic and a flight engineer.  He served with 
the First Marine Air Wing from August 1963 to September 1964.  
These records also show that for certain identified periods, 
the Veteran received hazardous duty pay.

Private and VA treatment records indicate a diagnosis of 
PTSD.

A  statement by the Veteran's wife in February 1999 describes 
the Veteran's personality when she first met him in 1956, 
compared to his current problems.  

In a February 1999 statement submitted to the SSA in support 
of his disability claim, the Veteran related that he had been 
battling depression, anxiety, and panic attacks since 1964.  

In July 1999, the Veteran submitted a statement concerning 
his stressors.  He indicated that he became frightened while 
flying into Vietnam on missions which exposed him to ground 
fire.  He stated that his plane was once hit and caught fire, 
which he put out.  He noted that he experienced the sight and 
smells of death, while transporting body bags.  He stated 
that he did not remember the names of the individuals with 
whom he served.  He related that he began to have nightmares 
and started feeling depressed, anxious, and having panic 
attacks.  He stated that he forced himself to leave the 
Marine Corps.

In a December 1999 letter, L.R.S., M.D. stated that he had 
treated the Veteran since April 1999 and that he was 
previously seeing a psychiatrist in North Carolina.  He noted 
that a diagnosis of PTSD was confirmed in June 1999.  He 
opined that the Veteran was permanently and completely 
disabled from his PTSD.

A written statement received in August 2000 includes the 
Veteran's report that he served on C-130 aircraft that 
traveled from Okinawa, Japan, to DaNang and Saigon, as well 
as to other air strips whose names he could not recall.  He 
stated that they flew in and out of DaNang with constant 
ground fire and that they received sniper attacks when on the 
ground.  

In April 2003 the Veteran stated that he had requested flight 
logs and was told that for the applicable period, there were 
no such records maintained for enlisted men.  

An internet article obtained in February 2004 indicates that 
the Marine Aerial Refueler Transport Squadron -152 (VMGR-152) 
received Lockheed KC-130F aircraft and that they joined 
Marine aviation in the Pacific in February 1962.  The 
squadron's primary mission became aerial refueling.  The 
article also notes that less than a year after receiving the 
aircraft, the pilots and Marines of VMGR-152 were deployed 
in-country with Marine Expeditionary Forces to support F-4s 
and A-4s used by Marine tactical squadrons.

A March 2004 letter from the Marine Corps Historical Center 
to the Veteran indicates that it had no operational records 
for VMGR-152 for the period from 1963 through 1964, nor did 
it have any information concerning his flight logs.  

In September 2004 the Veteran was provided with the September 
1963 unit roster for VMGR-152, which included his name.  

The Veteran has also submitted various statements from former 
service members describing events during the time in 
question.  A statement received in November 2005 indicates 
that the author, retired from the U.S. Army, was aware that 
C-130 aircraft from the Marine Air Wing supported ground 
operations by supplying troops with ammunition, food, fuel, 
and transportation.  He noted that the aircraft flew in and 
out of small air fields, coming under fire.

In a statement received in January 2006, the Veteran stated 
that during one flight, he had to place a corpse back into a 
body bag.  

A statement by a retired Marine, received in March 2006, 
describes the author's service as a Marine pilot.  He stated 
that any and all aircraft flying missions out of DaNang 
during 1963 through 1964 were fired on during virtually every 
take off and landing and that VMGR-152 flew combat support 
missions that were extremely dangerous.  He noted that combat 
operations during the period were not often discussed in 
historical works, and that officially, U.S. forces were in a 
train and support role.  He stated that those who were there 
during those difficult days can bear witness to the real 
danger, pain, and confusion that came from receiving regular 
fire and having to perform terrifying duties at a time when 
history says that we were not at war.  

In June 2007 the Veteran stated that he had witnessed a monk 
set himself on fire in DaNang.

At his July 2007 hearing before the undersigned, the Veteran 
described his experiences in service.  He indicated that he 
flew in and out of Vietnam approximately seven times.  He 
stated that he first sought psychiatric treatment in 
approximately 1985.  

In an undated statement by a Marine, the author stated that 
he flew into Vietnam from Okinawa on the C-130 and that they 
transported supplies.  

Having reviewed the record, the Board has determined that 
service connection for PTSD is not warranted.  While there is 
a current diagnosis of PTSD, a stressor has not been 
corroborated.  Regarding the Veteran's report of flying under 
fire and exposure to body bags, the Board observes that he 
has not provided sufficient information to allow verification 
of these claimed stressors.  The Board again notes that a 
noncombat Veteran's testimony alone does not qualify as 
credible supporting evidence of occurrence of an in-service 
stressor as required by 38 C.F.R. § 3.304(f).  With respect 
to these reported stressors, the Veteran has not provided 
necessary dates, places, or names of people involved such 
that any meaningful research might be conducted in an attempt 
at verification.

The Board acknowledges that the Veteran and his wife have 
conducted a great deal of research and made contacts with 
individuals who have provided written statements.  However, 
this evidence is anecdotal to the extent that it does not 
place the Veteran himself in the circumstances that he 
claims.  Rather, one statement reflects the author's 
recollection that Marine C-130s supported Army ground troops, 
and another indicates that the Veteran's wing flew dangerous 
missions.  Neither statement provides evidence showing that 
the Veteran was present in these situations.  
 With respect to the Veteran's report that he began to 
experience symptoms in 1964 the Board notes that the service 
treatment records are completely negative for any complaint 
of abnormal finding pertaining to his psychiatric health.  
The Board's review of the record demonstrates a remarkable 
lack of credible evidence of pathology or treatment in 
proximity to service or within years of separation.  As 
noted, the Veteran's service treatment records are negative 
for any psychiatric disorder; in fact, the 1964 examination 
was normal.  The Board concludes that normal findings are 
more probative than a report of a remote report of symptoms 
beginning in the 1960s.  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post service 
symptomatology.  However, the Court notes that in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488 (1997).
 Here, the Board is presented with a normal psychiatric 
examination in 1964 and a remarkable lack of evidence of 
treatment within decades of separation.  We find that in the 
context of this case, the absence of probative evidence in 
proximity to service and the normal 1964 examination are far 
more probative as to onset than the lay statements submitted 
in this case.  See, Buchanan  v. Nicholson, 451 F.3d 1331 
(2006).

The Board is not required to accept a Veteran's 
uncorroborated account of his military experiences or the 
findings of psychiatrists and psychologists that are based on 
such an uncorroborated history provided by the Veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  As such, 
without a confirmed in-service stressor service connection 
may not be granted.  

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
record indicates a diagnosis of PTSD, the Veteran's claimed 
in-service stressors are lacking credible supporting 
evidence.  Having carefully considered all procurable and 
assembled data, the Board concludes that the criteria for 
service connection for PTSD are not met.  

Under these circumstances, the Board must conclude that the 
Veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The record also establishes that the appellant has received 
other diagnoses.  However, the preponderance of the evidence 
is against a claim for any other psychiatric disorder.  The 
Board again notes that the service records were negative for 
a psychiatric disorder and that the 1964 examination 
disclosed that the psychiatric system was normal.  This tends 
to establish that a psychiatric disorder was not present in 
service.  We also note the assertion that there have been 
symptoms since 1964.  However, as above, the Board finds that 
the lack of evidence of treatment within decades of service 
undermines the credibility of the assertion of continuity.  
Further undermining the lay evidence is the conclusion of the 
June 2000 examiner that the appellant's account was 
improbable and that he was a poor historian.  Cumulatively, 
the normal 1964 examination, the silence of the record within 
decades of service, the assessment of the examiner that his 
accounting has been improbable and the assessment that he is 
a poor historian is more probative than the assertion that 
there was an in-service onset or that the remote diagnosis is 
otherwise related to service.  See, Buchanan v. Nicholson, 
451 F.3d 1331 (2006). 


ORDER

Entitlement to service connection for a psychiatric disorder 
to include PTSD is denied.



REMAND

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

The Veteran claims entitlement to service connection for 
depression secondary to his hearing loss disability.  Review 
of the record reflects that he has not been advised of the 
evidence and information necessary to support a claim of 
entitlement to service connection on a secondary basis.  The 
Veteran must be provided with notice of the evidence 
necessary to substantiate his claim of entitlement to service 
connection for depression as secondary to his hearing loss 
disability.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

Provide notice to the Veteran of the 
evidence and information necessary to 
substantiate a claim of entitlement to 
service connection on a secondary basis.  
The Veteran should be provided with 
adequate time to respond.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


